         Case 2:20-cv-01539-AJS Document 33 Filed 01/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                       Plaintiff,                       Lead Case No. 2:20-cv-01539-AJS

        v.

 MASTERBUILT MANUFACTURING, LLC,

                       Defendant.


 BLAIR DOUGLASS,

                       Plaintiff,                       Member Case No. 2:20-cv-01713-AJS

        v.

 PORSCHE CARS NORTH AMERICA, INC.,

                       Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiff Blair Douglass voluntarily dismisses all

claims alleged in the member case, Douglass v. Porsche Cars North America, Inc., Member Case

No. 2:20-cv-01713-AJS, with prejudice, and with each party bearing his and its own costs.

                                                 Respectfully Submitted,


 Dated: January 15, 2021                        /s/ Kevin W. Tucker
                                                Kevin W. Tucker (He/Him/His)
                                                Pa. No. 312144
                                                Kevin J. Abramowicz
                                                Pa. No. 320659
                                                EAST END TRIAL GROUP LLC
                                                186 42nd St., P.O. Box 40127
                                                Pittsburgh, PA 15201
                                                Tel. (412) 877-5220
Case 2:20-cv-01539-AJS Document 33 Filed 01/15/21 Page 2 of 3




                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
         Case 2:20-cv-01539-AJS Document 33 Filed 01/15/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, January 15, 2021, a true and correct copy of the foregoing

document was filed on the Court’s CM/ECF system and will be served upon all counsel of record.

                                             Respectfully Submitted,

 Dated: January 15, 2021                          /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  186 42nd St., P.O. Box 40127
                                                  Pittsburgh, PA 15201
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
